     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )     CASE NO. 2:10-CR-114-WKW
                                           )               [WO]
 DAVID LEE MARSHALL                        )

   ORDER GRANTING MOTION FOR SENTENCE REDUCTION
UNDER 18 U.S.C. § 3582(c)(1)(B) AND § 404(b) OF THE FIRST STEP ACT

      Before the court is Defendant David Lee Marshall’s motion for a reduced

sentence pursuant to § 404 of the First Step Act of 2018. See First Step Act of 2018,

Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018). (Doc. # 76.) The Government

does not oppose the motion. (Doc. # 81.) Mr. Marshall is eligible for relief under

the First Step Act, and a sentence reduction is warranted.          Accordingly, Mr.

Marshall’s sentence will be reduced to time served plus 10 days, and his term of

supervised release will be reduced to 8 years.

                                I. BACKGROUND

      In September 2010, Mr. Marshall pleaded guilty to a felony information

charging him with one count of possessing with intent to distribute 50 grams or more

of cocaine base, also known as “crack cocaine,” in violation of 21 U.S.C.

§ 841(a)(1). The date of his offense was October 14, 2009. (Doc. # 56 (Felony

Information).) At the time of Mr. Marshall’s offense, this count carried a statutory

sentencing range of 10 years to life, and a supervised release range of 5 years to life.
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 2 of 10



See 21 U.S.C. § 841(b)(1)(A)(iii) (effective Apr. 15, 2009, to Aug. 2, 2010).

However, the Government relied on one of Mr. Marshall’s prior felony drug

convictions to enhance his statutory sentencing range to 20 years to life pursuant to

21 U.S.C. § 851(a). See id.; (Doc. # 60.) The supervised release range also increased

to 10 years to life. See § 841(b)(1)(A)(iii) (effective Apr. 15, 2009, to Aug. 2, 2010).

Pursuant to the plea agreement, the parties agreed to a sentence of not more than 180

months. Based on a total offense level of 29 and a criminal history category of II,

Mr. Marshall’s guideline range of imprisonment would have been 97 to121 months;

however, because his enhanced statutory minimum sentence of 240 months

exceeded the guideline range, the guideline range became 240 months. See U.S.S.G.

§ 5G1.1(b).

        At the sentencing hearing held on January 5, 2011, the sentencing court

accepted the plea agreement, adopted the findings in the PSR, and imposed a

sentence of 180 months. Mr. Marshall also was sentenced to a 10-year term of

supervised release. (Doc. # 69 (Criminal J.).) The judgment was imposed the same

date.

        Mr. Marshall presently is incarcerated at a low security federal correctional

institution. His projected release date is August 25, 2023. See https://www.bop.gov/

inmateloc/ (last visited Dec. 8, 2020).




                                           2
    Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 3 of 10



                                 II. DISCUSSION

      When the Fair Sentencing Act took effect on August 3, 2010, it did not apply

retroactively. Hence, defendants who were sentenced prior to August 3, 2010, could

find no relief under the new statute. Mr. Marshall was sentenced after August 3,

2010, but his case was complicated by the fact that he committed the offense prior

to the Fair Sentencing Act’s effective date. At the time of Mr. Marshall’s sentencing

in 2011, the law of this circuit was unsettled as to whether the Fair Sentencing Act’s

reduced statutory penalties applied to defendants whose crimes occurred prior to

August 3, 2010, but who were sentenced after the Act’s effective date.

Subsequently, in 2012, the Supreme Court of the United States held that the Fair

Sentencing Act applies to pre-Act offenders, like Mr. Marshall, who were sentenced

after the Fair Sentencing Act’s effective date. See Dorsey v. United States, 567 U.S.

260, 273 (2012); see also United States v. Hudson, 685 F.3d 1260 (11th Cir. 2012)

(en banc) (noting that the Supreme Court in Dorsey resolved in this circuit whether

the Fair Sentencing Act “applies to defendants sentenced after the Act’s effective

date of August 3, 2010, but whose conduct occurred before that date”). All of this

is to say that the Fair Sentencing Act’s reduced statutory penalties were not applied

at Mr. Marshall’s sentencing.

      The discussion of Mr. Marshall’s motion is divided into three parts. The first

part addresses the requirements for relief under the First Step Act, which


                                          3
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 4 of 10



encompasses discussion of the interplay between that Act and the Fair Sentencing

Act. The second part establishes Mr. Marshall’s eligibility for a sentence reduction,

and the court’s authority to reduce Mr. Marshall’s sentence. The third part assesses

the 18 U.S.C. § 3553(a) factors on the issue of whether a reduction is warranted.

A.     General Statutory Principles

       “A district court lacks the inherent authority to modify a term of

imprisonment.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020)

(citation omitted). However, under 18 U.S.C. § 3582(c)(1)(B), a district court “may

modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute . . . .” § 3582(c)(1)(B). Here, the First Step Act expressly

permits district courts “to reduce the sentences of crack-cocaine offenders in

accordance with the amended penalties in the Fair Sentencing Act” of 2010.1 Jones,

962 F.3d at 1297.

       Whether the Fair Sentencing Act applies retroactively through the First Step

Act requires an initial assessment of whether a defendant was convicted of a

“covered offense.” Section 404(a) of the First Step Act defines a “covered offense”

as “a violation of a Federal criminal statute, the statutory penalties for which were



       1
         The Fair Sentencing Act amended the statutory penalties in 21 U.S.C. § 841(b)(1) in order
to reduce the sentencing disparity between crack and powder cocaine. See Dorsey, 567 U.S. at
268–69 (detailing the history that led to enactment of the Fair Sentencing Act); Dell v. United
States, 710 F.3d 1267, 1271 (11th Cir. 2013) (acknowledging the crack versus powder sentencing
disparity).
                                                4
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 5 of 10



modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” First Step Act § 404(a). In Jones, the Eleventh

Circuit explained what it takes to be eligible for a sentence reduction under § 404:

“To be eligible for a reduction, the district court must have ‘imposed a sentence’ on

the movant for a ‘covered offense.’” 962 F.3d at 1298 (citing First Step Act

§ 404(a)–(b)). “A movant’s offense is a covered offense if section two or three of

the Fair Sentencing Act modified its statutory penalties.” Id. The Eleventh Circuit

continued:

       To determine the offense for which the district court imposed a
       sentence, district courts must consult the record, including the movant’s
       charging document, the jury verdict or guilty plea, the sentencing
       record, and the final judgment. From these sources, the district court
       must determine whether the movant’s offense triggered the higher
       penalties in section 841(b)(1)(A)(iii) or (B)(iii). If so, the movant
       committed a covered offense.

Id. at 1300–01.

       Relevant here, § 2 of the Fair Sentencing Act lowered the statutory penalties

for certain crack-cocaine offenses by increasing the threshold drug amounts.2

Specifically, § 2(a) of the Fair Sentencing Act “increased the drug amounts

triggering mandatory minimums for crack trafficking offenses from 5 grams to 28




       2
         Section 3 of the Fair Sentencing Act, which is not relevant here, modified the penalties
for simple possession of crack cocaine under 21 U.S.C. § 844(a).
                                               5
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 6 of 10



grams in respect to the 5–year minimum and from 50 grams to 280 grams in respect

to the 10–year minimum . . . .” Dorsey, 567 U.S. at 269.

      A defendant who satisfies the “covered offense” requirement, however, is not

automatically entitled to a reduction of his sentence. Jones, 962 F.3d at 1303. He

also must meet § 404(b)’s “as if” qualifier: “Any reduction must be “‘as if sections

2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense

was committed.’” Id. (quoting First Step Act § 404(b)) (emphasis added); see also

United States v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020) (The district court

“is permitted to reduce a defendant’s sentence only on a ‘covered offense’ and only

‘as if’ sections 2 and 3 of the Fair Sentencing Act were in effect when he committed

the covered offense.” (emphasis added)). For example, “[i]f the movant’s sentence

would have necessarily remained the same had the Fair Sentencing Act been in

effect, then the district court lacks the authority to reduce the movant’s sentence.”

Jones, 962 F.3d at 1303.

      If both the foregoing requirements are met—i.e., the “covered offense” and

“as if” qualifiers— “[t]he First Step Act grants the district court discretion to reduce

a sentence but does not require a reduction.” Denson, 963 F.3d at 1086–87; see also

First Step Act § 404(c) (“Nothing in this section shall be construed to require a court

to reduce any sentence.”). The First Step Act “leaves the choice of whether to

resentence and to what extent to the district court’s sound discretion.” Denson, 963


                                           6
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 7 of 10



F.3d at 1087. In exercising its discretion, the district court “may consider all the

relevant factors, including the statutory sentencing factors, 18 U.S.C. § 3553(a).”

Jones, 962 F.3d at 1304. Additionally, under the First Step Act, a defendant seeking

a sentence reduction is not entitled to a hearing. Denson, 963 F.3d at 1086.

B.    Mr. Marshall’s Eligibility for a Sentence Reduction

      The parties agree, and they are correct, that Mr. Marshall’s cocaine-base

offense is a “covered offense” under the First Step Act and that the court has

authority to reduce his sentence.

      Mr. Marshall was charged and was convicted on his guilty plea for a drug-

distribution offense involving 50 grams or more of cocaine base, in violation of

§ 841(a)(1). (Docs. # 56, 60, 69.) The Presentence Investigation Report (“PSR”)

and the sentencing court relied upon the stiffer statutory penalties that applied prior

to the Fair Sentencing Act’s more lenient mandatory-minimum penalties. Mr.

Marshall, thus, was subject to a statutory sentencing range of 10 years to life, which

was enhanced to 20 years to life based on a prior felony drug conviction.

§ 841(b)(1)(A)(iii) (effective Apr. 15, 2009, to Aug. 2, 2010); § 851. However, had

§ 2(a) of the Fair Sentencing Act been applied at the time of sentencing, Mr.

Marshall’s   statutory   sentencing    range   would    have    been    governed    by

§ 841(b)(1)(B)(iii), which provides the penalties for a defendant with a prior felony

drug conviction who is convicted of a § 841(a) violation involving 28 grams but less


                                          7
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 8 of 10



than 280 grams of cocaine base. Under § 841(b)(1)(B)(iii), as amended by the Fair

Sentencing Act, the 10-years-to-life sentencing range decreased to 5 to 40 years, and

the enhanced mandatory minimum for a prior felony drug conviction decreased from

20 years to 10 years. The term of supervised release also decreased from not less

than 10 years to not less than 8 years. See § 841(b)(1)(B)(iii) (effective Aug. 3,

2010).

      Because Mr. Marshall was sentenced for an § 841(a) violation involving an

offense for which the Fair Sentencing Act modified the statutory penalties, his

offense qualifies as a “covered offense.” The limitations to the court’s authority to

reduce a sentence under the First Step Act are not applicable to Mr. Marshall. See

Jones, 962 F.3d at 1303 (discussing certain limitations on the court’s authority); see

also First Step Act § 404(c) (precluding the court from reducing a sentence in two

circumstances). Mr. Marshall is, thus, eligible for a sentence reduction.

C.    Consideration of the § 3553(a) factors

      The court has reviewed carefully the PSR and Mr. Marshall’s records from

the Bureau of Prisons. It also has considered the sentencing factors in § 3553(a)—

including the nature and circumstances of the offense, the aims of deterrence and

punishment, and Mr. Marshall’s criminal history, age, post-sentencing conduct, and

rehabilitative efforts. See § 3553(a); see also Pepper v. United States, 562 U.S. 476,

491 (2011) (“[E]vidence of postsentencing rehabilitation may be highly relevant to


                                          8
     Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 9 of 10



several of the § 3553(a) factors that Congress has expressly instructed district courts

to consider at sentencing.”). The balancing of the § 3553(a) factors warrants a

reduction in Mr. Marshall’s sentence.

      To begin, Mr. Marshall committed a serious drug offense, which because of

the drug amounts and his prior felony drug conviction, Congress at the time saw fit

to impose a 20-year minimum sentence. However, Congress now has cut in half the

statutory mandatory minimum. At his sentencing hearing in 2011, Mr. Marshall

received a 180-month sentence. The Fair Sentencing Act would yield a comparable

sentence of around 97 months. (See Doc. # 76, at 11 & Doc. # 81, at 5–6 (explaining

the calculations).)

      Mr. Marshall, who is 47 years old, has served more than 75% of his 15-year

sentence and has a projected good-time release date in August 2023. Although he

has received one disciplinary infraction, it occurred more than seven years ago.

(Doc. # 76-1, at 9). Overall, Mr. Marshall’s behavior in federal prison has been

compliant. Moreover, Mr. Marshall has taken advantage of multiple educational

opportunities while in federal custody. (Doc. # 76-1, at 5–6.)

      After careful consideration, the court finds that a sentence of time served plus

10 days is sufficient but not greater than necessary to reflect the seriousness of Mr.

Marshall’s offense, to promote respect for the law, to provide just punishment, and




                                          9
    Case 2:10-cr-00114-WKW-TFM Document 84 Filed 12/08/20 Page 10 of 10



to afford adequate deterrence.3 See § 3553(a)(1)–(2). Mr. Marshall also will be

subject to eight years of supervised release to help him transition from prison to

society on the same terms and conditions set at sentencing. See United States v.

Cruz, 248 F. App’x 76, 76 (11th Cir. 2007) (providing that 18 U.S.C. § 3683(a)

“empowers a sentencing court to include a term of supervised release as part of a

sentence”). The remainder of Mr. Marshall’s sentence will remain unchanged.

                                   III. CONCLUSION

       Based on the foregoing, it is ORDERED as follows:

       (1)    Mr. Marshall’s motion for a sentence reduction (Doc. # 76) is

GRANTED;

       (2)    Mr. Marshall’s sentence imposed on January 5, 2011 (Doc. # 69) is

REDUCED to time served plus 10 days, for a release date of December 18, 2020,

and his term of supervised release is reduced from 10 years to 8 years on the same

terms and conditions originally ordered; and

       (3)    All other provisions of the judgment (Doc. # 69) shall remain in effect.

       An amended judgment will be entered separately.

       DONE this 8th day of December, 2020.

                                                          /s/ W. Keith Watkins
                                                    UNITED STATES DISTRICT JUDGE


       3
         The 10-day period will assist Mr. Marshall in finalizing his release plans and will give
the Bureau of Prisons time to satisfy any statutory obligations.
                                               10
